Citation Nr: 0625995	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  00-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain, with minimal spur and degenerative 
disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1978 to August 
1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for a low back disorder and 
assigned a noncompensable evaluation effective September 1, 
1999.  In July 2003, the case was remanded by the Board for 
further evidentiary development.  In April 2005, a rating 
decision was issued which increased the evaluation assigned 
for the veteran's lumbosacral DDD to 20 percent, effective 
September 1, 1999.

On October 13, 2005, the Board issued a decision denying the 
veteran's claim for an evaluation in excess of 20 percent for 
the lumbosacral DDD.  The veteran appealed this case to the 
Court of Appeals for Veterans Claims (CAVC), and a Joint 
Motion for Remand was filed on January 11, 2006.  On March 3, 
2006, the CAVC issued an Order remanding the case to the 
Board for action consistent with the Joint Motion.  The case 
is again before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A review of the record indicates that the veteran was last 
examined by VA in January 2004.  After his case was returned 
to the Board by the CAVC in March 2006, the veteran submitted 
additional private treatment records developed between June 
and August 2005.  These showed complaints of worsening low 
back pain with radiation into the right leg.  Given these 
complaints, and given the duration of time since the most 
recent VA examination, the Board finds that another 
examination would be helpful in ascertaining the exact nature 
and degree of severity of his lumbosacral DDD.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require more extensive notice in claims for 
compensation, including notice concerning the effective date 
of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for an increased 
evaluation, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefit will be assigned if an increased evaluation is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date. 

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:


1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the CAVC in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Afford complete VA orthopedic and 
neurologic examinations of his service-
connected lumbosacral DDD.  The claims 
folder must be made available to the 
examiner(s) to review in conjunction with 
the examinations, and they must indicate 
in the examination reports that the claims 
folder was so reviewed.  All appropriate 
tests deemed necessary should be 
accomplished.  The examiners must provide 
comprehensive reports including complete 
rationales for all conclusions made.  

a.  The orthopedic examiner should 
fully describe the degree of limitation 
of motion of the joint or joints 
affected by the degenerative changes.  
Any limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the low 
back.  The inability to perform the 
normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2005).  
It should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, per 38 C.F.R. § 4.45.

b.  The neurologic examiner should 
ascertain what nerves are affected by 
the lumbosacral DDD and determine 
whether the veteran has slight, 
moderate, moderately severe, or severe 
involvement.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for an evaluation in excess of 20 percent 
for the service-connected lumbosacral DDD 
must be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided with 
an appropriate supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


